Citation Nr: 1528870	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for heart disease, to include hypertension and coronary artery disease (CAD).

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected excision of anal fissure and hemorrhoidectomy.

3.  Entitlement to a rating in excess of 10 percent for excision of anal fissure and hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2014, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed heart disease, include hypertension and CAD, was not shown to have been present in military service, or many years thereafter, nor is it the result of any incident occurring during military service.

2.  The Veteran's currently diagnosed psychiatric disorder has not been shown to be causally related to his active service, nor causally related to, or aggravated by, a service-connected disability.

3.  The Veteran's excision of anal fissure and hemorrhoidectomy is not productive of occasional involuntary bowel movements, necessitating wearing of pad.



CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease, to include hypertension and CAD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a psychiatric disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for a rating in excess of 10 percent for excision of anal fissure and hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7336-7332 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2011 satisfied the duty to notify provisions with respect to service connection and increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's June 2014 remand, VA treatment records dated from January 2014 to June 2014 have been obtained and associated with the claims file in July 2014.

Further, the Veteran was provided VA examinations in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Initially, the Veteran was provided a VA rectum/anus examination in March 2011 to determine the current severity of his service-connected excision of anal fissure and hemorrhoidectomy and a VA mental disorders examination in March 2012 to ascertain the etiology of the Veteran's psychiatric disorder.  The March 2011 VA examiner conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As this examination included sufficient detail as to the current severity of his service-connected excision of anal fissure and hemorrhoidectomy, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In June 2014, the Board found that an addendum opinion should be obtained to address the Veteran's 2005 psychiatric diagnosis and an updated VA examination was necessary for the Veteran's increased rating claim.  An addendum opinion addressing the Veteran's 2005 psychiatric diagnosis was obtained in July 2014.  Pursuant to the Board's June 2014 remand, the Veteran was scheduled for a VA rectum/anus examination, as well as a VA heart examination, in July 2014.  However, the Veteran cancelled these examinations in August 2014 indicating that he had a death in his family and he was not sure when he would be able to reschedule his examinations.  Subsequently, in September 2014, the RO obtained a medical opinion, with no in-person examination, regarding the etiology of the Veteran's claimed heart disease.  The July 2014 and September 2014 VA medical opinions were based upon a complete review of the Veteran's claims file, with consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  Consequently, the Board concludes that these medical opinions are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 307.  Although a VA examination was necessary to decide the claim for an increased rating, the RO met its duty to attempt to provide the Veteran a VA examination.

Under these circumstances, the Board concludes that there has been substantial compliance with its June 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension and arteriosclerosis, if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

Hypertension, CAD

The Veteran contends that he has suffered from high blood pressure for some years, including while in the military.  He also contends that his hypertension and CAD are a result of the stress and strain he experienced during his shipboard service.

The medical evidence of record shows that the Veteran has current diagnoses of hypertension and CAD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, service connection is not warranted on a direct incurrence basis.  The Veteran's service treatment records are negative for any diagnosis of hypertension.  A review of the service treatment records demonstrated blood pressure readings of 134/90 mmHg and 136/92 mmHg on the Veteran's September 1952 separation examination.  However, on clinical examinations, hypertension was not found.  To that effect, hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  No diagnosis of hypertension or any treatment for or diagnosis of other cardiovascular condition was shown in service.

Subsequent to service, there is no showing of continuity of symptomatology.  The first post-service evidence of record demonstrating treatment for or a diagnosis of hypertension and CAD is an October 1997 VA internal medicine outpatient record noting that the Veteran developed angina in 1989 and hypertension was diagnosed in 1989, more than 40 years after his service separation.  Private hospital records dated in January and February 2011 also reflect that the Veteran had angina for 40 years and was treated medically for angina since 1989.  He underwent a coronary artery bypass grafting in January 2001.  This period for 37 years without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See 38 C.F.R. § 3 303(b), Maxson v West, 12 Vet App 453, 459 1999, aff'd sub nom, Maxson v Gober, 230 F 3d 1330, 1333 (Fed Cir 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).

As the evidence of record does not establish that the Veteran's hypertension or arteriosclerosis was manifested to a compensable degree within the year after active service, service connection for hypertension or CAD is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Furthermore, there is no competent opinion of record as to whether the Veteran's current hypertension or CAD is related to his active service.  

The Veteran reported that he was treated for high blood pressure in service.  Although he is competent to report high blood pressure readings, the medical evidence of record demonstrates a diagnosis of hypertension and CAD in 1989.  He contends that his hypertension and CAD are related to his stressful shipboard service.  Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v Nicholson, 492 F 3d 1372 1377 (Fed Cir 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, a cardiovascular disease, such as hypertension and CAD, is not a simple medical condition, such as a broken leg, because the condition affects the internal cardiovascular system, which is a condition a lay person cannot perceived through the senses.  Layno v Brown, 6 Vet. App. 465, 469 (1994).  Hypertension is diagnosed based on clinical testing of a series of blood pressure readings.  As noted above, for VA purposes, a diagnosis of hypertension requires 2 or more readings on at least 3 different days.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Personal knowledge is that which is perceived through the use of the senses.  For this reason, the Board determines that the hypertension or CAD is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that the current disability was present during service.  To this extent, the Veteran's statements are not competent evidence on of medical causation, that is, an association between the hypertension/CAD and an injury, disease, or event in service.

The only competent opinion of record as to whether the Veteran's current hypertension or CAD is related to his active service is negative to his claim.  In September 2014, a VA examiner provided an opinion that "it is less likely than not that a medical nexus can be established between the Veteran's heart disease and service."  In support of this opinion, the examiner noted the lack of medical documentation for a 37 year interval from 1952 to 1989 timeframe, as well as the medical records indicating a diagnosis and beginning of treatment for hypertension and angina beginning in 1989, which is 37 years post discharge.  The examiner also noted that the Veteran has at least one other risk factor, that is, hyperlipidemia.  In regard to the Veteran's high blood pressure readings on his separation examination, the examiner stated even though the discharge exam blood pressure readings were mildly elevated, this did not constitute a hypertension diagnosis per se.  The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and is consistent with the other medical evidence of record.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Absent a probative medical nexus, the criteria for service connection are not met in this case.  Davidson, 581 F.3d at 1315-16.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for heart disease, to include hypertension and CAD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder

The Veteran contends that he suffers major depression due to his service-connected excision of anal fissure and hemorrhoidectomy; he reports he feels sad, hopeless, worthless and pessimistic.

The Veteran's current psychiatric disorder first manifested many years after service and are not related to any aspect of service.  Service treatment records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric condition in service.  

After separation from service, the first evidence of a psychiatric condition was an impression of adjustment disorder as reported by private mental health treatment records dated in August and September 2005.  In this regard, in an August 2005 mental health evaluation report, the Veteran reported he had recently noticed change in his behavior and outlook that he has always been outgoing.  The physician stated that the Veteran appeared to have a retirement adjustment problem with decreased interest and lack of focus considering that he was really manifesting symptoms of a subclinical depression, although the overt symptoms were not present.  The Axis I diagnosis was adjustment disorder with mixed emotional features.

As such, the evidence does not support entitlement to service connection on a direct incurrence basis.  There is no demonstration of any event in service to which the current disability at issue may be etiologically linked.  The Board notes the 53 year gap between separation from service and the onset of the Veteran's psychiatric disorder.  In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, 230 F.3d at 1333.

Furthermore, the medical evidence of record does not establish that the Veteran's psychiatric disorder is a result of his service, or is proximately due to or aggravated by the Veteran's service-connected excision of anal fissure and hemorrhoidectomy.  

The examiner who conducted the Veteran's March 2012 VA examination opined in July 2014 that after taking into account all of the available medical evidence, "it is felt with a reasonable degree of medical certainty, that the [Veteran's] psychiatric condition is not related in any fashion to his SC [(service-connected)] condition nor is it related to any aspect of his military career."  In reaching this conclusion, the examiner noted that the Veteran had a benign military career of 4 years with no evidence of traumas, combat, or psychological military stressors.  It was further noted that although the Veteran has had impairment of sphincter control status post anal fissure and hemorrhoidectomy since service, there was no evidence in the record that supported a connection between the Veteran's service-connected condition and his psychiatric difficulties that manifested 50 years later in life.  With regard to the 2005 psychiatric diagnosis, the examiner noted that the Veteran was evaluated and found to have a "retirement adjustment problem" in 2005.  The examiner pointed out that a VA treatment report dated in May 2014 by another physician supported her opinion as it indicated that the Veteran's current episode of anxiety was related to stepping down from his volunteer position as president of a local senior citizens organization and that the Veteran had a prior episode of similar anxiety years ago, after he retired.

The Board finds the July 2014 VA medical opinion to be competent, highly probative medical evidence as to whether any current the Veteran's psychiatric disorder was caused by his service, or proximately due to or aggravated by service-connected disability.  It was based on a thorough review of the Veteran's records and was supported by an adequate rationale consistent with the other medical evidence of record.

To that effect, a May 2014 VA mental health counseling note reflects that the Veteran reported that his anxiety began in February, around the time he accepted a volunteer position as president of a senior citizens organization.  He related that after he accepted the position he gradually found it more stressful and eventually resigned, after finding that he was snapping and yelling at people, then feeling ashamed about it.  In particular, it was noted that the Veteran reported a prior episode of similar anxiety years ago, after he retired, and the assessment was situational anxiety, which he usually managed well but was triggered by significant changes in his life.

As noted above, the Veteran contends that his psychiatric disorder is due to his service-connected excision of anal fissure and hemorrhoidectomy.  However, the diagnosis of a psychiatric disability cannot be made by a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  See Layno v Brown, 6 Vet. App. 465, 469 (1994).  Rather, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  For this reason, the Board determines that the psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  See Davidson, 581 F.3d at1316; Jandreau, 492 F.3d at 1377.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran's statements are not competent evidence on of medical causation, that is, an association between the current psychiatric disorder and a service-connected disability.  Further, the Board attaches far greater probative value to the opinion of the VA examiner who found no relationship between the Veteran's current psychiatric disorder to his service or service-connected disability.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a psychiatric disorder on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's excision of anal fissure and hemorrhoidectomy is currently evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Codes 7336-7332.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 7336 pertains to external or internal hemorrhoids.  Diagnostic Code 7332 pertains to the impairment of sphincter control of the rectum and anus.  38 C.F.R. § 4.114, Diagnostic Codes 7332, 7336 (2014).

Under Diagnostic Code 7336, hemorrhoids that are mild or moderate are rated as noncompensable.  A 10 percent disability rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The maximum 20 percent disability rating is warranted when there is persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336. 

Under Diagnostic Code 7332, an impairment of sphincter control that is healed or slight, without leakage, is rated as noncompensable.  A 10 percent disability rating is warranted when there is constant slight, or occasional moderate leakage.  Impairments of sphincter control characterized by occasional involuntary bowel movements, necessitating wearing a pad, warrant a 30 percent disability rating.  When there is extensive leakage and fairly frequent involuntary bowel movements, a 60 percent disability rating is warranted.  When there is a complete lack of sphincter control the maximum 100 percent disability rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7332.

In January 2011, the Veteran reported that his hemorrhoids continue to have pain and irritating itching sensation, with frequent flare-ups with excruciating pain in the anus.  He also reported occasionally, when he is out in public, he gets the urge to use the restroom but cannot control himself and he barely makes it to the restroom.

The Veteran was provided a VA rectum and anus examination in March 2011.  He gave a history of difficulty with bleeding and painful hemorrhoids, as well as an anal fissure, in service.  He underwent surgical repair of the fissure and removal of both external and internal hemorrhoids.  Postoperatively, he has done pretty well.  He had itching in the area and he reported accidents that occurred infrequently.  He stated they occurred more than once a year, but less than once a month.  He did not wear any kind of a diaper or a pad.  He used Vaseline to control the itching and the irritation.  Otherwise, he has no symptoms.  Physical examination revealed an area of neurodermatitis around his opening, but no evidence of recurring fissure, fistula or hemorrhoids.  The diagnosis was status post anal fissure and hemorrhoidectomy surgery with residual neurodermatitis, mild.  The examiner found that this condition caused itching of the Veteran's perianal area, but did not interfere with his activities of daily living or employability.

Having carefully considered the medical evidence of record, the Board finds that a disability rating greater than 10 percent for the service-connected excision of anal fissure and hemorrhoidectomy is not warranted.

The medical evidence of record shows that the Veteran's service-connected excision of anal fissure and hemorrhoidectomy has manifested by mild neurodermatitis causing rectal pain, irritation and itching, and infrequent fecal incontinence. 

In this regard, in considering the criteria enumerated under Diagnostic Code 7336, the competent evidence of record does not show that the Veteran has large or thrombotic, irreducible, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  In fact, the March 2011 VA examination states that on clinical examination, there was no evidence of recurring fissure, fistula, or hemorrhoids.  As such, further discussion of this Diagnostic Code provides no benefit to the Veteran.

In considering the rating criteria of Diagnostic Code 7332, the March 2011 VA examination report has shown that the Veteran has infrequent involuntary bowel movements, occurring more than once a year, but less than once a month, which did not require wearing a pad.  The Veteran reported pain and irritating itching sensation and that occasionally he cannot control himself and he barely makes it to the restroom.  The Veteran is deemed competent to report on the severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board finds that the service-connected excision of anal fissure and hemorrhoidectomy most closely approximate the criteria for the currently assigned 10 percent disability rating as it is manifested by constantly slight or occasionally moderate leakage. 

The Board also finds that the evidence of record does not support a disability rating higher than 10 percent under Diagnostic Code 7332.  In this regard, the medical evidence of record does not show, and the Veteran has not asserted, that the disability is manifested by occasional involuntary bowel movements that necessitate wearing of a pad so as to warrant the next higher 30 percent disability rating.  The March 2011 VA examination report showed that the Veteran reported that he did not wear any kind of a diaper or a pad.

As for other provisions under the Schedule, the evidence does not demonstrate that the Veteran's excision of anal fissure and hemorrhoidectomy has ever resulted in stricture of the rectum or anus or prolapse of the rectum.  38 C.F.R. § 4.114, Diagnostic Codes 7333, 7334 (2014).  Accordingly increased or separate ratings are not warranted under those diagnostic codes.

The claim has also been reviewed with consideration of whether staged ratings would be warranted.  However, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart, 21 Vet. App. at 508.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disability.  See Thun, 22 Vet. App. at 115.  The Veteran's excision of anal fissure and hemorrhoidectomy is evaluated by rating criteria contemplating the frequency of recurrence of bleeding caused by hemorrhoids or the severity of incontinence caused by this disability.  The Veteran's service-connected excision of anal fissure and hemorrhoidectomy has manifested by mild neurodermatitis causing rectal pain, irritation and itching, and infrequent fecal incontinence, and he does not have other symptoms associated with this disability that have been unaccounted for by the currently assigned schedular rating.  See 38 C.F.R. § 4.114, Diagnostic Codes 7336-7332.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected excision of anal fissure and hemorrhoidectomy presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Nevertheless, the Board also notes that the Veteran has not required hospitalization during the appeal period and marked interference of employment due to the service-connected disability has not been shown.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for excision of anal fissure and hemorrhoidectomy.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  In this regard, the March 2011 VA examiner found that the Veteran's service-connected condition caused itching of the perianal area but did not interfere with his activities of daily living or employability.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's excision of anal fissure and hemorrhoidectomy, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for heart disease, to include hypertension and CAD, is denied.

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected excision of anal fissure and hemorrhoidectomy, is denied.

Entitlement to a rating in excess of 10 percent for excision of anal fissure and hemorrhoidectomy is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


